 



Exhibit 10.4
KRISPY KREME DOUGHNUT CORPORATION
INTERNATIONAL FRANCHISE AGREEMENT
     THIS AGREEMENT is made and entered into on this ___day of 20___, by and
between Krispy Kreme Doughnut Corporation, a North Carolina corporation, with
its principal business address at P.O. Box 83, Winston-Salem, North Carolina
27102 (“Company”) and _____, a _____, whose principal business address is _____
(“Franchisee”).
BACKGROUND FACTS
Company has developed a unique system for the operation of store facilities
called “Krispy Kreme Stores” that offer and serve a variety of fresh doughnuts
and certain other quality food products under the trademark and service mark
“KRISPY KREME.”
Company operates, and licenses others to operate, Krispy Kreme Stores using the
Krispy Kreme System. Company grants to persons who meet its qualifications and
are willing to undertake the investment and effort a franchise to own and
operate a Krispy Kreme Store offering the Products and other products and
services Company authorizes and utilizing the Krispy Kreme System subject to the
terms and conditions of this Agreement.
Pursuant to the terms of the Development Agreement, Franchisee has applied for a
franchise to own and operate a Krispy Kreme Store.
THE PARTIES AGREE:

1.   DEFINITIONS

Affiliate means any person that directly or indirectly owns or controls, that is
directly or indirectly owned or controlled by, or that is under common ownership
or control with, Company or Franchisee.
Competitive Business means a business or enterprise, other than a Krispy Kreme
Store, that: (i) sells yeast raised doughnuts, cake doughnuts, or any other
types of doughnuts, miniature doughnuts or doughnut holes in any distribution
channels to any customer for consumption or resale and such sales constitute ten
percent (10%) or more in total or at or from any single location; (ii) sells
coffee in any distribution channels to any customer for consumption or resale
and such sales constitute twenty percent (20%) or more in total or at or from
any single location; or (iii) grants or has granted franchises or licenses, or
establishes or has established joint ventures, for the development and/or
operation of a business that offers the food products referred to in (i) or (ii)
in any such channel of distribution.
Copyrighted Works means the contents of the Manuals and all other know-how,
information, specifications, systems and data used by Company in or in respect
to the Krispy Kreme System,

 



--------------------------------------------------------------------------------



 



including, without limitation, trade secrets, copyrights, designs, patents, and
other intellectual property.
Development Agreement means the development agreement pursuant to which
Franchisee has applied for a franchise to own and operate a Krispy Kreme Store.
Dollar or $ means the legal currency of the United States.
Franchise means the rights granted and the obligations imposed pursuant to this
Agreement that relate to the operation of the STORE at the Site and to the use
of the Krispy Kreme System in the operation thereof.
General Manager means the general manager of the STORE that Franchisee
designates concurrently with the execution of this Agreement and identifies in
Exhibit A attached hereto.
Grand Opening Marketing Program means the grand opening public relations and
marketing program that Franchisee is required to conduct for the STORE in
accordance with Subsection 6.2 of this Agreement.
Gross Sales means all revenue Franchisee derives from sales of Products and
operation of the STORE, whether from cash, check, credit card or credit
transactions, but excluding all federal, state or municipal sales, value added,
use or service taxes collected from customers and paid or payable to the
appropriate taxing authority.
HDN means HDN Development Corporation.
Initial Franchise Fee means the non-recurring and non-refundable initial
franchise fee that Franchisee agrees to pay Company per STORE prior to the
opening of such STORE. The amount of the Initial Franchise Fee is specified in
Schedule A.
Krispy Kreme System means the distinctive business formats, methods, procedures,
designs, lay-outs, equipment, mixes, standards and specifications designated by
Company for use in Krispy Kreme Stores, all of which Company may modify from
time to time, along with the Marks.
Managing Director means the managing director of Franchisee’s business. The
initial Managing Director will be identified in Exhibit A of this Agreement.
Manuals means such materials (including, without limitation, if applicable,
audiotapes, videotapes, magnetic media, computer software and written materials)
that Company generally furnishes to franchisees from time to time for use in
operating Krispy Kreme Stores.
Marks means the trademarks, service marks, trade dress and other commercial
symbols used in the operation of Krispy Kreme Stores, including, without
limitation, the trade and service marks “KRISPY KREME” and associated logos, as
same may be changed, enhanced or supplemented from time to time.

2



--------------------------------------------------------------------------------



 



Non-Core Products means any product identified by the Marks other than the
Products, such as, for example, ice cream, clothing, hats, cups and other logoed
items, etc.
Owner means each person other than Company and its Affiliates holding a direct
or indirect legal or beneficial Ownership Interests or voting rights in
Franchisee, including, without limitation, any person who has a direct or
indirect interest in Franchisee, this Agreement, the Franchise or the STORE (and
any person who owns, directly or indirectly, a five percent (5%) or greater
Ownership Interest in any such person (other than Company or its Affiliates),
including without limitation any person who has any legal or equitable interest,
or the power to vest in himself or herself any legal or equitable interest, in
the revenue, profits, rights or assets thereof.
Ownership Interest means in relation to any of the following: (a) a corporation,
the ownership of shares in the corporation; (b) an unlimited or limited
liability company, the memberships or other ownership interest of such company;
or (c) a partnership, the general and limited partnership interests in such
partnership.
Payment Day means the day of the week specified in Schedule A on which the
Royalty is due.
Principal Owner means the Principal Owners specified in Exhibit A.
Products means a variety of fresh doughnuts (including among others, yeast
raised doughnuts, cake doughnuts, miniature doughnuts and doughnut holes, some
of which have various types and flavors of fillings, glazes or other coatings)
as well as certain other food products and beverages (specifically including,
but not limited to, coffee) and food services as identified by Company from time
to time and which are customarily sold in Krispy Kreme Stores.
Royalty means the payment made by Franchisee to Company on the Payment Day each
week based on the Gross Sales of the STORE for the preceding week. The amount of
Royalty to be paid is specified in Schedule A.
Site means a physical location that Company has approved as meeting its minimum
criteria for the development and operation of the STORE.
STORE means the Krispy Kreme Store owned and operated by Franchisee pursuant to
this Agreement.
System Standards means the mandatory and suggested specifications, standards,
operating procedures and rules that Company prescribes from time to time for the
operation of Krispy Kreme Stores including, without limitation, the standards,
specifications and other requirements related to the purchase, preparation,
marketing and sale of the Products and Non-Core Products; customer service; the
design, décor and appearance of the STORE; the maintenance and remodeling of the
STORE and the equipment, fixtures and furnishings therein; the use and display
of the Marks; the insurance coverage required to be carried for the STORE; the
hiring and training of STORE employees; the days and hours of STORE operation;
and the content, quality and use of advertising and promotional materials.

3



--------------------------------------------------------------------------------



 



Transfer means with respect to a Franchise, the STORE, this Agreement or an
Ownership Interest in Franchisee, any of the following, without limitation,
whether voluntary or involuntary, direct or indirect: (i) an assignment, sale,
gift or pledge; (ii) the grant of a mortgage, lien, security interest, charge,
or any encumbrance whatsoever including, without limitation, the grant of a
collateral assignment; and (iii) a transfer that occurs as a result of
Franchisee’s insolvency or dissolution or other transfer by operation of law.
The term “Transfer” will not be deemed to include (i) the grant of a lien or
security interest to secure financing for the acquisition of equipment, fixtures
and supplies for the STORE; (ii) an assignment of a leasehold interest in a Site
in accordance with the terms of this Agreement; or (iii) the relocation of the
STORE from one Site to another Site.
Website means an interactive electronic document contained in a network of
computers linked by communications software.

2.   GRANT OF FRANCHISE   2.1   Company grants to Franchisee the right to use
the Krispy Kreme System for a term of fifteen (15) years (the “Term”) solely in
connection with the conduct and operation of the STORE and subject to the terms
and conditions of this Agreement.   2.2   During the Term, Franchisee will
strictly and diligently perform its obligations under this Agreement and will
continuously exert its best efforts to promote and enhance the development,
operation and success of the STORE.   2.3   In addition to selling the Products,
Franchisee will sell such other goods as Company may require from time to time
in its sole discretion.   2.4   No exclusive territory, protection or other
right in the contiguous space, area or market of the STORE is expressly or
impliedly granted to Franchisee. Company reserves the right to operate or to
grant others the right to operate Krispy Kreme Stores at any location other than
the location of the STORE; to acquire and operate, or be acquired by, a business
operating one or more businesses located at any location other than the location
of the STORE; to develop, manufacture, distribute and/or sell, and license
others to develop, market, distribute and/or sell, Products to customers located
anywhere in the world through any channel of distribution; and to develop,
manufacture, distribute and/or sell, and license others to develop, market,
distribute and/or sell, Non-Core Products to customers located anywhere in the
world through any channel of distribution.   3.   INITIAL FRANCHISE FEE AND
ROYALTY   3.1   Concurrently with the execution of this Agreement and prior to
the opening of the STORE, Franchisee agrees to pay to Company the Initial
Franchise Fee specified in Schedule A.   3.2   On or before the Payment Day each
week, Franchisee will (a) pay to Company the Royalty on the Gross Sales of the
STORE for the preceding week and (b) report to

4



--------------------------------------------------------------------------------



 



    Company, in the form Company requires from time to time, the true and
correct Gross Sales of the STORE for the immediately preceding week ending on
Sunday.   4.   MANUALS AND SYSTEM STANDARDS   4.1   Solely for use in operating
the STORE during the Term, Company will loan Franchisee one (1) copy of its
Manuals. The copy of the Manuals that Company loans to Franchisee will be in
English, however, Franchisee will, at its own expense, translate the Manuals
into the language of the geographic area within which the STORE is located.
Franchisee will keep its copy of the Manuals current and in a secure location at
the STORE. If Franchisee’s copy of the Manuals is lost, destroyed or
significantly damaged, Franchisee will obtain a replacement copy at Company’s
then applicable charge. Franchisee may not at any time copy, duplicate, record
or otherwise reproduce any part of the Manuals. Franchisee may not distribute
any part of the Manuals and may not disclose any part of the Manuals to any
person other than its employees who have a need to know the contents of the
Manuals in order to perform their jobs.   4.2   During the Term, Franchisee will
comply with all of the Manuals and the System Standards they contain in addition
to all applicable laws, regulations, rules, by-laws, orders and ordinances in
connection with its operation of the STORE. The Manuals are incorporated by
reference into this Agreement. In the event of a dispute relating to the
contents of the Manuals, the master copy of the Manuals maintained by Company at
its principal office, is controlling. Company may at any time and from time to
time change the Manuals to reflect changes in System Standards.   4.3   To
determine whether Franchisee is in compliance with this Agreement and all System
Standards, Company and/or its agents have the right at any time during regular
business hours, and without prior notice to Franchisee, to: (a) inspect the
STORE; (b) observe, photograph and videotape the operations of the STORE;
(c) remove samples of any Products, materials or supplies for testing and
analysis; (d) interview personnel of the STORE; (e) interview customers of the
STORE and to require Franchisee to present to its customers any such evaluation
forms periodically prescribed by Company and to participate in and/or request
its customers to participate in any surveys performed by or on behalf of
Company; and (f) inspect and copy any books, records and documents relating to
the operation of the STORE.   5.   APPROVED PRODUCTS AND SUPPLIERS   5.1  
Pursuant to a supply program established by Company, Company is the sole
supplier to Franchisee of certain mixes, products, equipment and fixtures which
consist of, but are not limited to, the items described in Exhibit B attached
hereto. In the event Franchisee is in breach of this Agreement pursuant to
Subsection 14.2 then, in addition to other remedies hereunder or under
applicable law, Company may withhold delivery of such items to Franchisee until
Franchisee cures such breach in accordance with Subsection 14.2.

5



--------------------------------------------------------------------------------



 



5.2   Franchisee may purchase Non-Core Products only from Company and/or
suppliers designated or approved by Company from time to time.   5.3  
Franchisee will purchase supplies for the STORE only from Company or from local
suppliers that Company from time to time designates or approves. Company will
periodically provide Franchisee with a list of approved products and supplies
and designated and approved suppliers. If Franchisee wishes to use any type or
brand of product or supply item or wishes to purchase products or supplies from
a supplier that is not currently designated or approved by Company, Franchisee
will submit to Company specifications, photographs, samples and/or other
information Company may request. Company has the right to inspect a proposed
supplier’s facilities. Company will, within a reasonable time, determine whether
such products, supplies or such supplier meets its specifications and standards
and notify Franchisee whether it is authorized to use such product or supply
item or purchase from such supplier. Company reserves the right to periodically
re-inspect the facilities and products of any supplier it has accepted and to
revoke its acceptance if the supplier does not continue to meet Company’s
criteria.   6.   ADVERTISING AND PUBLIC RELATIONS   6.1   Company has
established a Brand Fund (the “Brand Fund”) for the advertising, promotional,
marketing and public relations programs and materials Company deems appropriate.
Franchisee agrees to contribute to the Brand Fund an amount equal to one-quarter
percent (.25%) of the STORE’s Gross Sales, payable in the same manner as the
Royalty.   6.2   Company will direct all programs that the Brand Fund finances.
The Brand Fund periodically will give Franchisee samples of advertising,
marketing, and promotional formats and materials at no cost. At Franchisee’s
request, Company will sell Franchisee multiple copies of these materials.   6.3
  Company will account for the Brand Fund separately from its other funds and
will not use the Brand Fund for any of its general operating expenses. However,
Company may use the Brand Fund to pay the reasonable salaries and benefits of
personnel who manage and administer the Brand Fund, and to pay other expenses
that Company incurs in activities reasonably related to the management and
administration of the Brand Fund.   6.4   The Brand Fund will not be Company’s
asset. Although the Brand Fund is not a trust, Company will hold all Brand Fund
contributions for the benefit of the contributors and use contributions only for
the purposes described in Subsections 6.1 through 6.8. Company does not have any
fiduciary obligation for administering the Brand Fund or for any other reason.
The Brand Fund may spend in any fiscal year more or less than the total Brand
Fund contributions in that year, borrow from Company or others (paying
reasonable interest) to cover deficits, or invest any surplus for future use.
Company will use all interest earned on Brand Fund contributions to pay costs
before using the Brand Fund’s other assets.

6



--------------------------------------------------------------------------------



 



6.5   Company will prepare an annual, unaudited statement of Brand Fund
collections and expenses and give Franchisee the statement upon written request.
Company may have the Brand Fund audited annually, at the Brand Fund’s expense,
by an independent certified public accountant. Company may incorporate the Brand
Fund or operate it through a separate entity whenever Company deems appropriate.
The successor entity will have all of the rights and duties specified in
Subsections 6.1 through 6.8.   6.6   Company cannot ensure that Brand Fund
expenditures in or affecting any geographic area are proportionate or equivalent
to Brand Fund contributions by contributors operating in that geographic area or
that any contributor benefits directly or in proportion to its Brand Fund
contribution.   6.7   Company has the right, but no obligation, to use
collection agents and institute legal proceedings to collect Brand Fund
contributions at the Brand Fund’s expense. Company may also forgive, waive,
settle and compromise any and all claims by or against the Brand Fund. Except as
expressly provided in Subsections 6.1 through 6.8, Company assumes no direct or
indirect liability or obligation to Franchisee for collecting amounts due to,
maintaining, directing or administering the Brand Fund.   6.8   Company may at
any time defer or reduce the Brand Fund contributions of one or more franchisees
and, upon thirty (30) days’ prior written notice to Franchisee, reduce or
suspend Brand Fund contributions and operations for one or more periods of any
length and terminate (and, if terminated, reinstate) the Brand Fund. If Company
terminates the Brand Fund, it will distribute all unspent monies to its
franchisees, and to Company and its affiliates, in proportion to their, and its,
respective Brand Fund contributions during the preceding twelve (12) month
period.   6.9   Franchisee will not execute or conduct any advertising or
promotional activity in relation to the STORE or the Krispy Kreme System without
Company’s prior written approval.   6.9   Franchisee will be responsible for
conducting, with Company’s guidance, the Grand Opening Marketing Program during
the period commencing thirty (30) days before and ending ninety (90) days after
the opening of the STORE. The Grand Opening Marketing Program will utilize the
public relations and advertising programs and media and advertising and
promotional materials that Company has developed or approved.   6.9   During
each twelve (12) month period of the Term, Franchisee will spend for advertising
and promotion of the STORE not less than three percent (3%) of the STORE’s Gross
Sales. Company will have the right to review Franchisee’s books and records from
time to time to determine Franchisee’s expenditures for such advertising and
promotion.   6.10   Before Franchisee uses any advertising, promotional or
marketing materials which Company has not prepared or previously approved,
Franchisee must send samples of all such materials to Company for approval. If
Franchisee does not receive Company’s

7



--------------------------------------------------------------------------------



 



    written approval within thirty (30) days after Company receives the
materials, they are deemed approved. Franchisee may not use any advertising,
promotional, or marketing materials that Company has disapproved.   6.11  
Franchisee agrees that any advertising, promotion and marketing it conducts will
be completely clear and factual and not misleading and conform to the highest
standards of ethical marketing and the promotion policies that Company
prescribes from time to time.   6.12   Company may modify or add to its Website
to include information relating to the STORE. Company will control Website
traffic and registration of additional domain names.   7.   TRAINING AND
GUIDANCE   7.1   Before the STORE begins operating, Company will furnish, at no
additional cost to Franchisee, a training program covering the operation of a
Krispy Kreme Store for up to two (2) managers. Such training program will be
conducted at Company’s designated training facility and/or at an operating
Krispy Kreme Store. The STORE manager(s) must complete the training to Company’s
satisfaction. Company will furnish, again at no additional cost to Franchisee,
and subject to the schedules of the training program in effect from time to
time, the same training program to one (1) additional manager of the STORE per
year that Franchisee hires after the STORE opens for business. Company may
charge reasonable fees for the training of any managers thereafter. Franchisee
will be responsible for the wages, salaries, travel and living expenses that any
STORE manager(s) incur in connection with the training.   7.2   A management
training program and/or modified training programs will be available at no
charge to such members of Franchisee’s senior management as are selected by
Company, which members will be required to complete Company’s management
training program and/or modified training programs to Company’s satisfaction.
Franchisee will be responsible for all travel and living expenses and
compensation of its personnel who attend a training program. If any such member
is unable to satisfactorily complete the training program, Franchisee will
promptly designate a replacement for such member, who will satisfactorily
complete the training program. Any subsequent training performed by Company will
be at times and places designated by Company and at per diem charges established
by Company from time to time.   7.3   Company may require previously trained and
experienced STORE managers to attend up to one (1) refresher training course per
year at such times and locations that Company designates.   7.4   Company will
provide guidance and assistance to Franchisee from time to time and in the
manner Company deems appropriate, regarding the operation of the STORE.
Furthermore, if Franchisee requests or Company requires additional or special
training for Franchisee’s employees, all of the expenses incurred by Company in
connection with

8



--------------------------------------------------------------------------------



 



    such training, including, without limitation, per diem charges for travel
and living expenses for Company’s personnel, will be Franchisee’s
responsibility.   8.   MARKS AND COPYRIGHTED WORKS   8.1   Franchisee
acknowledges and agrees that the Marks and Copyrighted Works are owned by and
are the valuable property of Company and/or HDN. Franchisee will acquire no
right, interest or benefit in or to the Marks or Copyrighted Works other than
the limited rights of use granted under this Agreement. If Company authorizes
Franchisee to prepare any new works, translations or derivative works from the
Copyrighted Works, Franchisee hereby agrees that such new works, translations or
derivative works will be the property of Company, and Franchisee hereby assigns,
throughout the world, and will cause all authors or owners thereof likewise to
assign, throughout the world, all right, title and interest in and to such new
works, translations and derivative works to Company. Franchisee further
covenants that any such new materials, new works, translations or derivative
works created by Franchisee or by any third party engaged by Franchisee are
original to Franchisee or to such third party and do not violate the rights of
any other person or entity; this covenant regarding originality shall not extend
to any materials supplied by Company to Franchisee, but does apply to all
materials Franchisee or its third party contractors may add thereto. Franchisee
hereby waives all “moral rights” it may have in such new materials, new works,
translations or derivative works, and shall cause its third party contractors to
waive all “moral rights” they may have in such new materials, new works,
translations or derivative works. Franchisee will submit all such materials,
reproduction or other new works, translations or derivative works to Company for
approval prior to use. All usage of the Marks and Copyrighted Works by
Franchisee and any goodwill established thereby will inure to the exclusive
benefit of Company and/or HDN. Franchisee agrees that it will in no way
represent that it is the owner of, or has any right, title or interest in the
Marks or Copyrighted Works other than the rights granted under this Agreement.
Any unauthorized use of the Marks or Copyrighted Works by Franchisee will be a
breach of this Agreement and will constitute an infringement of the rights of
Company and HDN in and to the Marks and/or in the Copyrighted Works. Upon the
expiration or termination of this Agreement for any reason, Franchisee will have
no claim whatsoever against Company or HDN for compensation for any goodwill
associated with the Marks and Copyrighted Works.   8.2   Franchisee will use the
Marks and Copyrighted Works only in such form and manner as is expressly
authorized by Company or HDN from time to time, and Franchisee will follow
Company or HDN’s instructions regarding proper usage of the Marks in all
respects. Franchisee will ensure that all Copyrighted Works used hereunder bear
an appropriate copyright notice under the Universal Copyright Convention or
other copyright laws as prescribed by Company or HDN. Company or HDN may, by
notice to Franchisee, at any time change or withdraw any of the Marks and
Copyrighted Works or designate new Marks or works in which copyright subsists,
and Franchisee will implement such changes, withdrawals and additions within the
period specified in the notice and at Franchisee’s expense.

9



--------------------------------------------------------------------------------



 



8.3   Franchisee will not apply for or assist any third party in applying for,
or seek to apply for, registration of any of the Marks, or any mark which is
substantially identical or confusingly similar to the Marks or any of the
Copyrighted Works, or Copyrighted Works or any portion thereof or Company’s or
HDN’s proprietary rights in the Confidential Information anywhere in the world.
  8.4   Franchisee will do nothing to prejudice, damage or contest the validity
of the Marks (and registration thereof), the Copyrighted Works, the goodwill
associated with the Marks and the Copyrighted Works, and Company and HDN’s
proprietary rights in the Confidential Information. Franchisee will cooperate
fully with Company in the protection and defense of the Marks and the
Copyrighted Works. Franchisee will immediately notify Company of any apparent
infringement of or challenge to Franchisee’s use of any Mark or Copyrighted
Work, or claim by any person of any rights in any Mark or a confusingly or
deceptively similar trademark, service mark or other item of intellectual
property or Copyrighted Work. Franchisee will not communicate with any person
other than its counsel and local governmental authorities (if required), Company
and/or its counsel with respect to any such infringement, challenge or claim.
Company has sole discretion to take such action as it deems appropriate in
connection with any such infringement, challenge or claim of rights, and the
right to control exclusively any settlement or legal processing arising out of
any such infringement, challenge or claim or otherwise relating to any Mark or
Copyrighted Work. Any award, or portion of an award, recovered by Company and/or
HDN in any such action or proceeding shall belong solely to Company and/or HDN.
  9.   CONFIDENTIALITY AND EXCLUSIVE RELATIONSHIP   9.1   Franchisee will at all
times during and after the Term keep confidential and not disclose to any
person, other than with Company’s prior written approval, the terms of this
Agreement and any related agreements, the System Standards, the Manuals, all
other materials containing or referring to the Marks or Copyrighted Works and
all other information concerning the Krispy Kreme System, the Marks or
Copyrighted Works, the Products or Non-Core Products, or Company’s business and
affairs which may come to Franchisee by any means during the Term. Company may
disclose the Manuals to Franchisee by any means during the Term. Franchisee may
disclose the Manuals to Franchisee’s employees, on a need-to-know basis, only
for the purposes of operating the STORE and provided that Franchisee at all
times uses best endeavors to ensure that Franchisee’s employees retain in
confidence the Manuals and any other materials or information disclosed to them
with Company’s approval. This obligation of confidentiality does not apply in
respect of information in the public domain or previously known to Franchisee
otherwise than by breach of any obligation of confidentiality, or disclosure
required by law or an order of any court or tribunal. Franchisee acknowledges
that any breach of this obligation of confidentiality may cause substantial
irreparable damage to Company and that, in addition to damages or other monetary
compensation, injunctive or other equitable or immediate relief may be
appropriate.

10



--------------------------------------------------------------------------------



 



9.2   Franchisee acknowledges that Company has granted Franchises to Franchisee
in consideration of and reliance upon Franchisee’s agreement that it and its
Owners will deal exclusively with Company. Franchisee therefore agrees that,
during the Term, neither Franchisee nor any of its Owners will, anywhere in the
world: (a) have any direct or indirect Ownership Interest in any Competitive
Business (this restriction is not applicable to the ownership of shares of a
class of securities listed on a stock exchange or traded on a public stock
market that represent less than three percent (3%) of the number of shares of
that class of securities issued and outstanding); (b) perform services as a
director, officer, manager, employee, consultant, representative, agent or
otherwise for any Competitive Business; or (c) recruit or hire any person who is
Company’s employee or the employee of any Krispy Kreme Store or who has been
Company’s employee or the employee of any Krispy Kreme Store within the past six
(6) months without obtaining prior written permission from Company or that
person’s employer. Franchisee acknowledges and agrees that the failure of any
person or entity restricted by this Section to comply with this Section will
constitute a breach of this Agreement by Franchisee.   10.   ACCOUNTING, REPORTS
AND FINANCIAL STATEMENTS   10.1   Franchisee will, at its expense, retain all
records relating to the development and operation of the STORE. Franchisee will
furnish to Company via the medium Company prescribes from time to time, in a
form consistent with its then-current accounting practices and procedures: (a)
weekly reports of the STORE’s sales, cost of goods sold, labor expense and
number of transactions by 12:00 noon (Eastern Standard Time) on Tuesday of each
week for the preceding week; (b) within thirty (30) days after the end of each
month, an operating income statement of Franchisee for such month and fiscal
year to date, prepared in accordance with generally accepted accounting
principles consistently applied in the geographic area within which the STORE is
located; (c) within forty-five (45) days after the end of each fiscal quarter, a
balance sheet and income statement of Franchisee for such quarter and fiscal
year to date, prepared in accordance with generally accepted accounting
principles consistently applied in the geographic area within which the STORE is
located; (d) within one hundred twenty days (120) days after the end of
Franchisee’s fiscal year, an income statement for the STORE for such fiscal year
(reflecting all year-end adjustments), and a statement of cash flow of the
STORE, prepared in accordance with generally accepted accounting principles
consistently applied in the geographic area within which the STORE is located;
and (e) upon request by Company, such other data, reports, information and
supporting records as Company may from time to time prescribe.   10.2  
Franchisee agrees to maintain and to furnish to Company, upon request, complete
copies of all withholding, income, sales, value added, use and service tax
returns filed by Franchisee reflecting activities of the STORE. Company has the
right to (a) disclose data derived from such reports without identifying
Franchisee or the location of the STORE; (b) require Franchisee to have audited
financial statements prepared on an annual basis; and (c) to access all cash
registers/computer terminals and Franchisee’s computer system and retrieve all
information relating to the STORE, as often as it deems appropriate.

11



--------------------------------------------------------------------------------



 



    Franchisee will take such action as may be necessary to provide such access
to Company. Furthermore, Franchisee will immediately report to Company any
events or developments which may have a significant or material adverse impact
on the operation of the STORE, Franchisee’s performance under this Agreement, or
the goodwill associated with the Marks and Krispy Kreme Stores. Franchisee will
sign and verify as correct each report and financial statement submitted by
Franchisee in the manner prescribed by Company.   10.3   Company will comply
with all applicable consumer privacy and data protection laws and regulations
and with any consumer privacy and data protection policies of Company in effect
from time to time, including without limitation all laws, regulations and
policies relating to any transfer of personal information by Franchisee to
Company. Franchisee acknowledges and agrees that it is solely responsible for
determining whether its data processing policies relating to international
transfers of personal information are in compliance with all applicable laws and
regulations. Franchisee will immediately notify Company if Franchisee discovers
that its or Company’s consumer privacy and data protection policies applicable
to Franchisee are not in conformity with applicable laws and regulations,
including without limitation all laws and regulations relating to any transfer
of personal information by Franchisee to Company.   10.4   Company has the right
to audit at any time during regular business hours, and without prior notice to
Franchisee, to inspect and audit, or cause to be inspected and audited, the
business, financial and tax records of the STORE and Franchisee. Franchisee will
fully cooperate and cause its employees and agents to fully cooperate with
representatives of Company and independent accountants hired by Company to
conduct any such inspection or audit. Company’s right to audit includes, without
limitation, the right to access Franchisee’s computer system. In the event any
such inspection or audit reveals an understatement of the Gross Sales of the
STORE, Franchisee will pay to Company, within fifteen (15) days after receipt of
the inspection or audit report, the Royalty payments due on the amount of such
understatement, plus interest (at the rate and on the terms provided in this
Agreement) from the date originally due until the date of payment. Further, in
the event such inspection or audit is made necessary by the failure of
Franchisee to timely furnish any reports or supporting records required to be
submitted under this Agreement or if an understatement of Gross Sales for the
period of any audit is determined by any such audit or inspection to be greater
than two percent (2%), Franchisee will reimburse Company for the cost of such
inspection or audit, including, without limitation, legal fees, accountants’
fees and the travel expenses, room and board and per diem charges for employees
of Company. The foregoing remedies are in addition to all other remedies and
rights of Company hereunder or under applicable law.   11.   FRANCHISEE’S
OBLIGATIONS   11.1   Franchisee will disclose to Company all ideas, concepts,
methods, techniques and products, including without limitation any developments
or improvements to existing ideas, concepts, methods, techniques and products,
conceived or developed by Franchisee, its Owners, employees and agents relating
to the development and operation

12



--------------------------------------------------------------------------------



 



    of Krispy Kreme Stores. Franchisee hereby grants to Company and agrees to
procure from its Owners, employees and agents who have access to know-how
relating to the development and operation of Krispy Kreme Stores, a perpetual,
exclusive, royalty-free and worldwide right to use such ideas, concepts,
methods, techniques and products in all food service businesses operated by
Company, its Affiliates, developers and franchisees. Company has no obligation
to pay Franchisee or any other person with respect to any such ideas, concept,
method, technique or product. Franchisee will not use or allow any other person
to use any such concept, method, technique or product without obtaining
Company’s prior written approval.   11.2   Franchisee agrees that the STORE will
be under direct, on-premises management by a trained Managing Director or
General Manager (as designated in the Development Agreement) or one of
Franchisee’s store managers, all of whom have completed training to Company’s
satisfaction.   12.   PAYMENTS BY FRANCHISEE   12.1   Franchisee will pay all
amounts due to Company on each Payment Day pursuant to this Agreement:

  (a)   in Dollars or such other currency as Company notifies Franchisee from
time to time using, when applicable, the exchange rate for conversion to the
specific currency which is posted on the day before Payment Day by such bank as
is specified by Company from time to time;     (b)   by electronic funds
transfer to the bank account specified in Schedule A or in such other manner as
Company notifies Franchisee from time to time; and     (c)   without any
deduction or set-off and free of any taxes payable in respect of such payments,
other than as required by law.

12.2   Without limiting Company’s right to terminate this Agreement pursuant to
Section 14, all amounts which Franchisee owes to Company or its Affiliates under
this Agreement or any related agreement will bear interest after due date at a
rate specified in Schedule A.   12.3   Company reserves the right to apply any
of Franchisee’s payments to any of its past due indebtedness to Company and its
Affiliates. Company has the right to set off any amounts Franchisee or its
Owners owe Company against any amounts Company might owe Franchisee or its
Owners, with the exception of any amounts that are the subject of a pending
arbitration proceeding between Company and Franchisee. Franchisee will not
withhold payment of any amounts owed to Company on the grounds of Company’s
alleged non-performance of any of its obligations hereunder. All such claims
will, if not otherwise resolved by Company, be submitted to mediation and
arbitration as provided in Section 18 herein.

13



--------------------------------------------------------------------------------



 



12.4   Franchisee will pay promptly when due all taxes, duties, charges and
levies payable in respect of the STORE and all debts and other financial
obligations incurred in the operation of the STORE, including, without
limitation, all obligations to suppliers.   12.5   If at any time, legal
restriction will be imposed upon the purchase of Dollars of the transfer to or
credit of a non-resident entity with payments in Dollars, Franchisee will notify
Company immediately. Franchisee will use its best efforts to obtain any consents
or authorizations which may be necessary in order to permit timely payments in
Dollars of all amounts payable hereunder. While such restrictions are in effect,
Company may require Franchisee to deposit all amounts due but unpaid as a result
of such a restriction in any type of account, in any bank or institution
designated by Company and in any currency designated by Company. Company will be
entitled to all interest earned on such deposits. In the event such restrictions
prevent payment by Franchisee of amounts due hereunder in Dollars for a period
of twelve (12) consecutive months or more, Company may, at its sole and
exclusive option, terminate this Agreement effective upon delivery of notice
thereof to Franchisee.   12.6   In the event that any amounts payable by
Franchisee to Company hereunder are subject to withholding or other taxes that
Franchisee is required to deduct from such payments, Franchisee is entitled to
deduct such taxes and remit the same to the appropriate governmental
authorities. Within the time required by law, Franchisee will complete all forms
prescribed by governmental authorities with regard to taxes withheld or paid and
provide copies thereof to Company. Furthermore, Franchisee will promptly deliver
to Company receipts of applicable governmental authorities for all such taxes
withheld or paid. Franchisee will be responsible for and will indemnify and hold
Company and its Affiliates harmless against any penalties, interest and expenses
incurred by or assessed against Company or its Affiliates as a result of
Franchisee’s failure to withhold such taxes or to remit them to the appropriate
taxing authority. Franchisee will fully and promptly cooperate with Company to
provide such information and records as Company may request in connection with
any application by Company to any taxing authority for tax credits, exemptions
or refunds available for any withholding or other taxes paid or payable by
Franchisee. In the event Company is required to refund to Franchisee any amounts
paid hereunder pursuant to the terms and conditions of this Agreement, Company
will not be required to refund that portion of those amounts which were withheld
by Franchisee in order to comply with any applicable tax law unless and until
Company receives a refund of such amounts from the applicable government and/or
agency thereof or utilizes a foreign tax credit which is directly attributable
to such amounts on its United States federal income tax return which is accepted
by the United States Treasury or with respect to which the period within which
such credit may be reduced or is allowed has expired.   12.7   All amounts which
Franchisee owes to Company or its Affiliates under this Agreement or any related
agreement will bear interest after due date at a rate specified in Schedule B.
Such interest will be payable in the same currency as the principal debt on
which interest accrues. This Subsection does not constitute Company’s agreement
to accept such

14



--------------------------------------------------------------------------------



 



    payments after same are due or a commitment by Company to extend credit to,
or otherwise finance Franchisee’s operation of, the STORE. Franchisee
acknowledges that its failure to pay all such amounts when due will constitute
grounds for termination of this Agreement and the Franchise granted hereunder,
as provided in Section 15 hereof, notwithstanding the provisions of this
Subsection.   13.   TRANSFER   13.1   This Agreement is fully transferable by
Company and will inure to the benefit of any assignee or other legal successors
to Company’s interest. Franchisee agrees that Company has the right, from time
to time, to delegate the performance of any portion or all of Company’s
obligations and duties under this Agreement to designees, whether the same are
Company’s agents or independent contractors with which Company has contracted to
provide these services.   13.2   Neither an Ownership Interest in Franchisee nor
Franchisee’s obligations under this Agreement, the Franchise, the STORE, or the
lease for or ownership of the Site, will be transferred without Company’s prior
written approval (which approval will not be unreasonably withheld).   13.3  
Subject to the other provisions of this Section: (a) a Transfer of ownership,
possession control or any other interest in the STORE will be made only in
conjunction with a Transfer of the Franchise. This rule will also apply where
the Transfer is one of a series of Transfers which in the aggregate constitute
the Transfer of the STORE; (b) a Transfer of the Franchise will be made only in
conjunction with a Transfer, approved by Company, of this Agreement and all
other franchise agreements between the parties. This rule will also apply where
the Transfer is one of a series of Transfers which in the aggregate constitute
the Transfer of the Franchise; and (c) a Transfer of this Agreement will be made
only in conjunction with a Transfer, approved by Company, of all franchises for
Krispy Kreme Stores operated by Franchisee or its Affiliate.   13.4   If
Franchisee determines to sell, assign or transfer an interest in this Agreement,
the Franchise or the STORE, Franchisee will obtain (a) a bona fide, arms length,
executed written offer, (b) an earnest money deposit (in the amount of five
percent (5%) or more of the offering price) from a qualified, responsible, bona
fide and fully disclosed purchaser. Franchisee will immediately submit to
Company a true and complete copy of such offer (conditioned on Company’s first
refusal rights) and any proposed ancillary agreements, which includes details of
the payment terms of the proposed sale and the sources and terms of any
financing for the proposed purchase price. The offer must apply only to an
interest in this Agreement, the Franchise and the STORE although the offer may
include any other Krispy Kreme Stores in which Franchisee or any of its Owners
have a beneficial interest and any rights Franchisee or any of its Owners have
in any development agreement with Franchisee, and may not include an offer to
purchase any of Franchisee’s (or its Owners’) property or rights other than
incidental to the operation of Krispy Kreme Stores. However, if the offeror
proposes to buy any other property or rights from Franchisee (or its Owners)
under a separate, contemporaneous offer, such

15



--------------------------------------------------------------------------------



 



    separate, contemporaneous offer must be disclosed to Company, and the price
and terms of purchase offered to Franchisee in the offer for the interest, this
Agreement, the Franchise and the STORE will reflect the bona fide price offered
therefor and not reflect any value for any other property or rights.

        13.4.1 Company has the right, exercisable by written notice delivered to
Franchisee within thirty (30) days from the date of delivery to Company of an
exact copy of such offer (and any ancillary agreements), a complete executed
application for Company’s approval of the Transfer and all other information
Company requests, to purchase such interest for the price and on the terms and
conditions contained in such offer, provided that Company may substitute cash
for any form of payment proposed in such offer; Company’s credit will be deemed
equal to the credit of any proposed purchaser and Company will have not less
than ninety (90) days after giving notice to prepare for closing.
        13.4.2 Company will be entitled to purchase such interest subject to all
representations and warranties given by the seller of a business including,
without limitation, representations and warranties as to (a) ownership,
condition and title to stock and/or assets, (b) liens and encumbrances relating
to the stock and/or assets, and (c) validity of contracts and liabilities,
contingent or otherwise, of the business being purchased.
        13.4.3 If Company exercises its right of first refusal, Franchisee and
its Owners will, for a period of two (2) years commencing on the date of closing
be bound by the non-competition covenant contained respectively in this Section
and in the form provided in Exhibit D.
        13.4.4 If Company does not exercise its right of first refusal,
Franchisee may complete the sale to such purchaser pursuant to and on the exact
terms of such offer, subject to Subsections 13.2 and 13.3 of this Agreement,
provided that if the sale to such purchaser is not completed within one hundred
twenty (120) days after delivery of such offer to Company, or if there is any
change in the terms of the sale (which Franchisee agrees promptly to communicate
to Company), Company will again have an additional right of first refusal for
thirty (30) days on the same terms and conditions as are applicable to the
initial right of first refusal.

14.   DEFAULT AND TERMINATION   14.1   Company has the right to terminate the
Franchise, effective immediately upon delivery of written notice to Franchisee,
if any of the following events occur:

  (a)   Franchisee or any of its Owners has made any material misrepresentation
or omission in connection with its application for and purchase of the
Franchise;

16



--------------------------------------------------------------------------------



 



  (b)   Franchisee abandons or fails actively to operate the STORE for five
(5) or more consecutive business days, unless such STORE has been closed for a
purpose Company has approved or because of casualty or government order;     (c)
  Franchisee (or any of its Owners) makes an unauthorized Transfer of the
Franchise or of an Ownership Interest in Franchisee or the STORE;     (d)  
Franchisee (or any of its Owners) is or has been convicted by a trial court of,
or pleads guilty or has pleaded no contest to, a felony or any other crime or
offense that may adversely affect the reputation of Krispy Kreme Stores, or the
goodwill associated with the Marks, or engages in any misconduct that may
adversely affect the reputation of the STORE or other Krispy Kreme Stores or the
goodwill associated with the Marks;     (e)   Franchisee violates any health,
safety or sanitation law, ordinance or regulation and does not completely
correct such non-compliance or violation within seventy-two (72) hours, after
delivery of written notice thereof;     (f)   Franchisee makes an assignment for
the benefit of creditors or admits in writing its insolvency or inability to pay
its debts generally as they become due; Franchisee consents to the appointment
of a receiver, trustee or liquidator of all or the substantial part of its
property; the STORE is attached, seized, subjected to a writ or distress warrant
or levied upon, unless such attachment, seizure, writ, warrant or levy is
vacated within thirty (30) days; or any order appointing a receiver, trustee or
liquidator of Franchisee or the STORE is not vacated within thirty (30) days
following the entry of such order;     (g)   Franchisee (or any of its Owners)
engages in any dishonest or unethical conduct which may adversely affect the
reputation of the STORE or other Krispy Kreme Stores or the goodwill associated
with the Marks;     (h)   Franchisee knowingly or negligently maintains false
records in respect of the STORE or submits any false report to Company;     (i)
  Company has terminated any of Franchisee’s development rights under the
Development Agreement or any other Franchise granted to Franchisee under this
Agreement;     (j)   Franchisee fails to make payments of amounts due to Company
and does not correct such failure within ten (10) days after delivery of written
notice of such failure; or

17



--------------------------------------------------------------------------------



 



  (k)   Franchisee (or any of its Owners) fails on three (3) or more separate
occasions within any period of twelve (12) consecutive months to submit when due
reports or other data, information or supporting records, to pay when due
amounts owed to Company or otherwise to comply with the Franchise, whether or
not such failures to comply were corrected after written notice of such failure
was delivered to Franchisee.

14.2   Except as otherwise expressly provided herein, Company has the right to
terminate the Franchise if Franchisee fails to comply with its obligations
hereunder and does not correct such failure within thirty (30) days after
written notice of such failure is delivered to Franchisee, in particular if:

  (a)   In the event of the dissolution or insolvency, if a legal entity, of
Franchisee or of an Owner of a controlling interest in Franchisee is not
assigned as herein required;     (b)   Franchisee surrenders or transfers its
control of the operation of the STORE without Company’s prior written consent;  
  (c)   Franchisee loses the right to possession of the Site and has not
relocated to another site approved by Company within a reasonable period of
time;     (d)   Franchisee (or any of its Owners) makes any unauthorized use or
disclosure of any Confidential Information or uses, duplicates (other than for
use in the STORE) or discloses any portion of the Manuals in violation of this
Agreement;     (e)   Franchisee (or any of its Owners) makes any unauthorized
use of the Marks, or Copyrighted Works (including, but not limited to,
unauthorized use of the Marks as part of a Website domain name or electronic
address or as part of information available on such Website) or challenges or
seeks to challenge the validity of the Marks;     (f)   The guarantor(s) of this
Agreement breach the Guaranty and Assumption of Obligations executed
concurrently with this Agreement;     (g)   Franchisee fails to pay when due any
foreign, federal, state or local income, service, sales or other taxes due on
the operations of the STORE, unless Franchisee is in good faith contesting its
liability for such taxes;     (h)   Franchisee sells any food or beverage item
that has not been approved by Company; or     (i)   Franchisee (or any of its
Owners) fails to comply with any other obligation of the Franchise or any System
Standard.

18



--------------------------------------------------------------------------------



 



14.3   Company has the option, but not the obligation, to cure Franchisee’s
default under Subsection 14.2. If Company chooses to exercise such option, then
within five (5) days of the date Franchisee receives notice from Company of the
expenses Company incurred in curing Franchisee’s default, Franchisee shall
reimburse Company for all such expenses.   15.   CONSEQUENCES OF TERMINATION OR
EXPIRATION   15.1   Immediately upon the expiration or termination of this
Agreement, Franchisee will:

  (a)   pay all amounts owing to Company;     (b)   discontinue all use of the
Marks and the Copyrighted Works and otherwise cease holding out any affiliation
or association with Company or the Krispy Kreme System unless authorized
pursuant to any other written agreement with Company;     (c)   cease using and
dispose of all materials bearing the Marks and all proprietary supplies and
confidential information (as described in Section 9 of this Agreement) in
accordance with Company’s instructions unless authorized pursuant to any other
written agreement with Company; and     (d)   if Company so requires,
de-identify the STORE in accordance with Company’s instructions.

15.2   Upon termination of this Agreement, neither Franchisee nor any of its
Owners will directly or indirectly, through any entity in which an Owner holds a
direct or indirect Ownership Interest, for a period of two (2) years commencing
on the effective date of such termination or expiration or the date on which
Franchisee ceases to conduct its activities under this Agreement, whichever is
later, have any direct or indirect interest as a disclosed or beneficial owner,
investor, partner, director, officer, manager, employee, consultant,
representative, agent, or in any other capacity in any Competitive Business
located within forty (40) kilometers of the Site; or within eight (8) kilometers
of any other Krispy Kreme Store in operation or under construction. The
restrictions of this Subsection should not be construed to prohibit Franchisee,
any of its Owners, or any entity in which Owner holds a direct or indirect
Ownership Interest, from (a) having a direct or indirect Ownership Interest in
Krispy Kreme Stores, development agreement or franchise for the development or
operation of Krispy Kreme Stores or from providing services to Krispy Kreme
Stores or to Franchisee pursuant to other agreements with Company or with
Franchisee or (b) owning publicly traded Ownership Interests of a Competitive
Business that constitute less than three percent (3%) of a class of Ownership
Interests issued and outstanding.   15.3   Upon termination or expiration
(without the grant of a successor franchise) of this Agreement, Company will
have the option, exercisable by giving written notice thereof to Franchisee
within sixty (60) days from the date of such expiration or termination, to
purchase from Franchisee any or all the assets used in the STORE. Company’s
right to purchase under this Subsection includes the leasehold rights (subject
to any rights of

19



--------------------------------------------------------------------------------



 



    approval retained by the owner of the leasehold) to or ownership of the
Site. Company or its assignee will be entitled to all warranties and
representations requested by Company including, without limitation,
representations and warranties as to: (a) ownership, condition and title to
assets; (b) liens and encumbrances on the assets, validity of contracts and
agreements; (c) liabilities inuring to Company or affecting the assets,
contingent or otherwise; and (d) a general release referred to below.

  15.3.1   As a condition of Company’s purchase of the STORE, Franchisee and its
Owners further agree to execute a general release, in form satisfactory to
Company, of any and all claims against Franchisee and its Affiliates,
shareholders, officers, directors, employees, agents, successors and assigns
relating to the performance of Company or any of its Affiliates under this
Agreement.     15.3.2   Franchisee agrees at Company’s election (a) to sell and
assign its leasehold interest in the Site to Company at fair market value, if
any; or (b) if Franchisee is unable to assign its leasehold interest, to enter
into subleases at a fair market rental for the remainder of the lease term on
the same terms (including, without limitation, renewal options) as the prime
leases; or (c) if Franchisee owns the Site, to lease the Site to Company at a
reasonable commercial rent and according to terms comparable with rental terms
for similar leased properties in the marketplace where the Site is located.    
15.3.3   The purchase price for the assets of the STORE will be their fair
market value, determined as of the date of termination or expiration in a manner
consistent with the reasonable depreciation of leasehold improvements owned by
Franchisee and the equipment, furniture, fixtures, signs, delivery vehicles,
materials and supplies. The STORE’s market value includes, without limitation,
the goodwill Franchisee has developed in the market of the STORE that is
independent of the goodwill of the Marks and the Krispy Kreme System; the length
of the remaining term of the lease or sublease for the Site, if any; and the age
and condition of the improvements, equipment, fixtures, furnishings, décor,
signs and delivery vehicles of the STORE. Company may exclude from the assets
purchased hereunder cash or its equivalent and any leasehold improvements,
equipment, furnishings, fixtures, signs, delivery vehicles, materials and
supplies and other assets that are not necessary or appropriate (in function or
quality) to the STORE’s operation or that Company has not approved as a meeting
standards for Krispy Kreme Stores, and the purchase price will reflect such
exclusions.     15.3.4   If Company and Franchisee are unable to agree on the
fair market value of the assets of the STORE which Company has elected to
purchase, the fair market value will be determined by three (3) independent
appraisers who collectively will conduct one (1) appraisal. Company will appoint
one (1) appraiser, Franchisee will appoint one (1) appraiser, and then those
appraisers will appoint the third appraiser. Franchisee and Company will select
their respective appraisers within fifteen (15) days after the Notification
Date, and the two (2) appraisers so chosen will appoint the third appraiser
within fifteen (15) days after the date on which the

20



--------------------------------------------------------------------------------



 



      last of the appointed appraisers is appointed. Company and Franchisee will
each bear the cost of their own appraiser and share equally the fees and
expenses of the third appraiser. Company and Franchisee will instruct the three
(3) appraises to complete their appraisal within thirty (30) days after the
third appraiser’s appointment. The purchase price for the assets of the STORE
will be paid at the closing of the purchase, which will take place no later than
ninety (90) days after determination of the purchase price. At the closing
Franchisee will deliver instruments transferring to Company or its assignee:
(a) good and merchantable title to the assets purchased, free and clear of all
liens and charges (other than liens and charges acceptable to Company or its
assignee), with all applicable sales, value added, and other transfer taxes paid
by Franchisee; (b) all licenses and permits of such STORE which may be assigned
or transferred; and (c) the leasehold interest in (or unencumbered title to) the
Site and improvements thereon. If Franchisee cannot deliver clear title to all
of the purchased assets, or if there are other unresolved issues, the closing of
the sale will be accomplished through an escrow of trust, at the sole discretion
of Company.

15.4   In lieu of exercising its option to buy the STORE as provided herein,
Company will have the option to buy from Franchisee any or all of the items of
equipment and fixtures that Franchisee originally purchased from Company, its
Affiliates, or its designated suppliers with respect to the STORE. Franchisee
may not sell any of these items without waiver of Company’s option to purchase
the same. The purchase price for such equipment and fixtures will be their fair
market value, determined in the same manner as set forth in Subsection 15.3.3.
The closing purchase of such equipment and fixtures will be accomplished in the
same manner provided in Subsection 15.3.4.   15.9   All obligations of Company
and Franchisee, its Owners or their immediate family under this Agreement, which
expressly or by their nature survive or are intended to survive the termination
or expiration of this Agreement, will continue in full force and effect
subsequent to and notwithstanding the termination or expiration until they are
satisfied in full or by their nature expire.   16.   SUCCESSOR FRANCHISE   16.1
  Upon expiration of the Term, Company will grant Franchisee a successor
franchise if Franchisee and each of its Owners are in full compliance with the
provisions of this Agreement and provided that the following conditions are met:

  (a)   Franchisee maintains possession of the Site and agrees to upgrade the
STORE to Company’s then-current standards for Krispy Kreme Stores;     (b)   If
Franchisee is unable to maintain possession of the Site, or if in Company’s
judgment the STORE should be relocated, and Franchisee secures a substitute site
approved by Company, develops such site in compliance with Company’s
then-current standards for Krispy Kreme Stores, and continues to operate the
STORE at the Site until operations are transferred to the substitute site;

21



--------------------------------------------------------------------------------



 



  (c)   Franchisee gives Company written notice of its election to acquire a
successor franchise at least six (6) months but not more than twelve (12) months
prior to the expiration of the term of the Franchise;     (d)   Franchisee has
been in compliance with all of the terms and conditions of the Franchise through
the date of its expiration;     (e)   Franchisee and its Owners will execute the
terms and conditions of the agreements Company is then customarily using in
connection with the grant of successor franchises for Krispy Kreme Stores; and  
  (g)   Franchisee and its Owners will execute general releases and deliver them
to Company for acceptance and execution within sixty (60) days after their
delivery to Franchisee, in form satisfactory to Company, of any and all claims
against Company and its Affiliates, shareholders, officers, directors,
employees, agents, successors and assigns.

16.2   Once Company receives notice from Franchisee in accordance with paragraph
(c) above, Company will give Franchisee notice, within ninety (90) days after
Company’s receipt of Franchisee’s notice, of its decision: (a) to grant
Franchisee a successor franchise; (b) to grant Franchisee a successor franchise
on the condition that deficiencies of the STORE, and/or in its operation of the
STORE, are corrected; or (c) not to grant Franchisee a successor Franchise. If
Company’s notice states that Franchisee must cure certain deficiencies of the
STORE or its operation as a condition to the grant of a successor franchise,
Franchisee will have thirty (30) days from the receipt of such notice to cure
such deficiencies. If Franchisee does not cure such deficiencies, Company will
give Franchisee written notice of a decision not to grant a successor franchise,
based upon Franchisee’s failure to cure such deficiencies, within thirty
(30) days after the expiration of the cure period, provided, however, that
Company will not be required to give Franchisee such notice if Company decides
not to grant Franchisee a successor franchise due to its breach of the Franchise
during the cure period or the thirty (30) day period thereafter. If Company
fails to give Franchisee: (a) notice of deficiencies in the STORE, or in its
operation of the STORE, within ninety (90) days after Company receives
Franchisee’s timely election to acquire a successor franchise; or (b) notice of
its decision not to grant a successor franchise within thirty (30) days after
the expiration of the cure period (if such notice is required), Company may
extend the term of the Franchise for such period of time as is necessary in
order to provide Franchisee with either reasonable time to correct deficiencies
or the thirty (30) day notice of its refusal to grant a successor franchise
required hereunder.   17.   INDEPENDENT CONTRACTORS/INDEMNIFICATION   17.1  
Company and Franchisee understand and agree that this Agreement does not create
a fiduciary relationship between them, that Company and Franchisee are and will
be

22



--------------------------------------------------------------------------------



 



    independent contractors, and that nothing in this Agreement is intended to
make either party a general or special agent, joint venturer, partner, or
employee of the other for any purpose. Franchisee agrees to conspicuously
identify itself in all dealings with others as the owner of the STORE under a
franchise Company has granted and will conspicuously and prominently place such
other notices of independent ownership on such forms, business cards,
stationery, advertising and other materials as Company may require from time to
time.   17.2   Franchisee will not employ any of the Marks in signing any
contract, application for any license or permit, or in a manner that may result
in liability of Company or its Affiliates for any indebtedness or obligation of
Franchisee, nor will Franchisee use the Marks in any way not expressly
authorized herein. Except as expressly authorized in writing, neither Company
nor Franchisee will make any express or implied agreements, warranties,
guarantees or representations, or incur any debt in the name of or on behalf of
the other, or represent that their relationship is other than
manufacturer/developer and franchisor/franchisee and neither Company nor
Franchisee will be obligated by or have any liability under any agreements or
representations made by the other that are not expressly authorized in writing,
nor will Company be obligated for any damages to any person or property directly
or indirectly arising out of the development or operation of STORE or
Franchisee’s business authorized by or conducted pursuant to this Agreement.  
17.3   During the Term, Franchisee is required to seek approval from Company for
certain acts and activities. Company and Franchisee agree that such approvals by
Company do not constitute any assurance, guarantee, representation or warranty
that such acts and activities are sound and appropriate, and Company (and its
Affiliate) decline any responsibility in relation with such acts and activities
which remain Franchisee’s sole responsibility.   17.4   Company will have no
liability for any sales, value added, use, service, occupation, excise, gross
receipts, income, property, payroll or other taxes, whether levied upon
Franchisee or the STORE in connection with the sales made or business conducted
by Franchisee (except any taxes Company is required by law to collect from
Franchisee). Payment of all such taxes will be the responsibility of Franchisee.
  17.5   Franchisee agrees to indemnify, defend and hold Company, its
Affiliates, and their respective shareholders, directors, officers, employees,
agents, successors and assignees (each, an “Indemnified Party”) harmless against
and to reimburse them for: all claims, losses, obligations and damages described
in Subsection 17.6, any and all claims and liabilities of its customers and
other third parties with whom Franchisee deals, directly or indirectly arising
out of this Agreement, any and all taxes described in Subsection 17.4, the
development or operation of the STORE pursuant to this Agreement (including,
without limitation, its breach or violation of any representation, warranty,
agreement, contract or commitment resulting from its signing of this Agreement
or performance of any of its obligations under this Agreement), unauthorized
activities conducted in association with the Marks, or the Transfer of any
interest in this Agreement, the

23



--------------------------------------------------------------------------------



 



    Franchise, or the STORE, to the extent that such claims, obligations,
damages, losses or liabilities do not arise solely from Company’s gross
negligence or wrongful conduct.   17.6   For purposes of this Section, “claims”
means and includes all obligations, damages (including, without limitation
actual, consequential, special, loss of profits and punitive) and costs
reasonably incurred in the defense of any such claim against the Indemnified
Party, including without limitation reasonable accountants’, attorneys’,
attorney assistants’, arbitrators’ and expert witness fees, costs of
investigation and proof of facts, court costs, other litigation expenses, and
travel and living expenses. The Indemnified Party will have the right to defend
any such claim against it or its Affiliates in such manner as Company deems
appropriate or desirable in its sole discretion. This indemnity will continue in
full force and effect subsequent to and notwithstanding the expiration or
termination of this Agreement.   17.7   Under no circumstances will the
Indemnified Party be obligated to seek recovery from any insurer or other third
party, or otherwise to mitigate its losses and expenses, in order to maintain
and recover fully a claim against the party against which indemnification is
sought (the “Indemnifying Party”). A failure to pursue such recovery or mitigate
a loss, will in no way reduce or alter the amounts the Indemnified Party may
recover from the Indemnifying Party.   18.   DISPUTE RESOLUTION   18.1   If any
part of this Agreement is held to be void, invalid or otherwise unenforceable,
Company may elect either to modify the void, invalid or unenforceable part to
the extent necessary to render it legal, valid and enforceable or to sever the
void, invalid or unenforceable part, in which event the remainder of this
Agreement will continue in full force and effect.   18.2   If any applicable and
binding law or rule of any jurisdiction requires greater prior notice than is
required hereunder for the termination of any rights under this Agreement or the
taking of some other action not required hereunder, the prior notice and/or
other action required by such law or rule will be substituted for the comparable
provisions hereof.   18.3   Company and Franchisee acknowledge that certain
disputes may arise that they are unable to resolve, but may be resolved through
mediation. To facilitate such resolution, Company and Franchisee agree that
either of them has the right, prior to commencement of an arbitration proceeding
by a party as provided herein, to require that a dispute first be submitted for
non-binding mediation at a mutually agreeable location (if the parties cannot
agree on a location, the mediation will be conducted in New York, New York).
Such mediation will be conducted pursuant to the rules of the American
Arbitration Association (“AAA”). The parties agree that statements made by any
party in such mediation proceeding will not be admissible for any purpose in a
subsequent arbitration or other legal proceeding.

24



--------------------------------------------------------------------------------



 



18.4   Subject to Subsection 18.3, and except for controversies, disputes or
claims related to or based on Franchisee’s use of the Marks after the expiration
or termination of the Franchise or Franchisee’s development rights under the
Development Agreement, all controversies, disputes or claims arising between
Company, its Affiliates and their respective shareholders, officers, directors,
employees and agents (in their representative capacity) and Franchisee (and its
owners and the guarantors of this Agreement) arising out of or related to the
relationship of the parties hereto, this Agreement or any other agreement
between the parties or any provision of such agreement and the validity thereof,
will be submitted for binding arbitration to the AAA on demand of either party.
  18.5   Such arbitration proceedings will be conducted in New York, New York,
and, except as otherwise provided herein, will be heard before a panel of three
(3) arbitrators and conducted in accordance with the then current commercial
arbitration rules of the AAA for international arbitrations. All matters
relating to arbitration will be governed by the United States Federal
Arbitration Act (9 U.S.C. § 1 et seq.) and not by any state or foreign
arbitration law.   18.6   Company and Franchisee will each appoint one
(1) arbitrator and the two (2) arbitrators so appointed will appoint a third
arbitrator to act as chairman of the tribunal. If a party fails to nominate an
arbitrator within thirty (30) days from the date when a party’s request for
arbitration has been communicated to the other party, such appointment will be
made by the AAA. The two (2) arbitrators thus appointed will attempt to agree
upon the third arbitrator to act as chairman. If said two (2) arbitrators fail
to nominate the chairman within thirty (30) days from the date of appointment of
the second arbitrator to be appointed, the chairman will be appointed by the
AAA.   18.7   The arbitrators will have the right to award or include in their
award any relief which they deem proper in the circumstances, including, without
limitation, money damages (with interest on unpaid amounts from date due),
specific performance, injunctive relief and attorneys’ fees and costs, provided
that the arbitrators will not have the right to declare any Mark generic or
otherwise invalid or, except as otherwise provided herein, to award exemplary,
consequential, special or punitive damages. The award and decision of the
arbitrators will be conclusive and binding upon all parties hereto and judgment
upon the award may be entered in any court of competent jurisdiction, and
Franchisee and Company waive any right to contest the validity or enforceability
of such award.   18.8   The parties further agree to be bound by the provisions
of any applicable limitation on the period of time in which claims must be
brought under applicable law or this Agreement, whichever is less. The parties
further agree that in connection with any such arbitration proceeding each will
submit or file all claims which it has against the other party within the same
proceeding as the claim to which it relates. Any such claim which is not
submitted or filed as described above will forever be barred. The parties
further agree that arbitration will be conducted on an individual, not a
class-wide basis, and that any arbitration proceeding between Company and
Franchisee will not be consolidated with any other arbitration proceeding
involving Company and any other person.

25



--------------------------------------------------------------------------------



 



18.9   Notwithstanding anything to the contrary contained in this Section 18,
each party has the right, in a proper case, to obtain temporary restraining
orders and temporary or preliminary injunctive relief from a court of competent
jurisdiction, provided, however, that the parties to the dispute agree to submit
their dispute for contemporaneous, non-binding mediation as provided in
Subsection 18.3 and, if such dispute cannot be resolved through such mediation
and is subject to arbitration pursuant to the terms of this Section, for
arbitration as provided in this Section. The arbitration provision contained
herein will continue in full force and effect subsequent to and notwithstanding
expiration or termination of this Agreement.   19.   NOTICES   19.1   All
written notices and reports permitted or required to be delivered by the
provisions of this Agreement or of the Manuals will be deemed so delivered:
(a) at the time delivered by hand, (b) one (1) business day after transmission
by telegraph, facsimile or other electronic system (evidenced by machine
generated receipt), (c) one (1) business day after being placed in the hands of
an international commercial courier service for next business day delivery,
(d) or three (3) business days after placement in the United States Mail by
registered or certified mail, return receipt requested, postage prepaid and
addressed to the party to be notified at its most current principal business
address of which the party sending the notice has been notified. All payments
and reports required by this Agreement will be directed to Company at such
address, or to such other persons and places, as Company may direct in writing
from time to time. Any required payment or report not actually received by
Company during regular business hours on the date due (or postmarked by postal
authorities at least two (2) days prior thereto) will be deemed delinquent.  
20.   MISCELLANEOUS   20.1   This Agreement (including, without limitation, the
preambles and Exhibits hereto) together with the Manuals and Company’s other
written policies, constitutes the entire agreement of the parties, except as
provided below, and there are no other oral or written understandings,
representations, warranties or agreements between the parties relating to the
subject matter of this Agreement. If two (2) or more persons are at any time an
Owner hereunder, whether as partners or joint venturers, their obligations and
liabilities to Company will be joint and several. This Agreement may be executed
in counterparts, each of which will be deemed an original.   20.2   This
Agreement is binding upon the parties hereto and their respective executors,
administrators, heirs, beneficiaries, assigns and successors in interest, and
will not be modified except by written agreement signed by both Company and
Franchisee. The Agreement will be deemed to be made when accepted on Company’s
and Franchisee’s behalf.   20.3   Company and Franchisee may by written
instrument unilaterally waive or reduce any obligation of or restriction upon
the other under this Agreement, effective upon delivery

26



--------------------------------------------------------------------------------



 



    of written notice to the other or such other effective date stated in the
notice of waiver. Any waiver Company or Franchisee grant will be without
prejudice to any other rights the waiving party may have, will be subject to its
continuing review and may be revoked, in its sole discretion, at any time for
any reason, effective upon delivery to the other party of ten (10) days’ prior
written notice. The delay or failure of any party to exercise any right or
remedy pursuant to this Agreement will not operate as a waiver of the right or
remedy and a waiver of any particular breach will not be a waiver of any other
breach. All rights and remedies under this Agreement are cumulative and the
exercise of one right or remedy will not limit the exercise of any other right
or remedy.   20.4   Company and Franchisee agree that, except to the extent
governed by the United States Federal Arbitration Act (9 U.S.C. §1 et seq.), the
United States Trademark Act of 1946 (Lanham Act, 15 U.S.C. § 1051 et seq.), or
other United States federal law, this Agreement and all claims arising from the
relationship between the parties will be governed by the internal laws of the
State of New York, exclusive of its choice of law and conflict of law rules,
except that any New York law regulating the sale of franchises or business
opportunities or governing the relationship of a franchisor and its franchisee
will not apply unless such state’s jurisdictional requirements are met
independently without reference to this Subsection. Company and Franchisee agree
that any action against Franchisee arising out of or relating to this Agreement
or the enforcement of an arbitration award must be brought in the United States
District Court for the Southern District of New York; and Franchisee will
irrevocably submit to the jurisdiction of such courts and waive any objection
Franchisee may have to either the jurisdiction of or venue in such courts.
Notwithstanding the foregoing, any party may bring an action to obtain a
restraining order or temporary or preliminary injunction, or to enforce an
arbitration award, in any court of general jurisdiction in the state or country
in which Franchisee resides or the geographic area in which the STORE is
located.   20.5   If Company incurs expenses in connection with Franchisee’s
failure to pay when due amounts owed to Company, to submit when due any reports,
information or supporting records or otherwise to comply with this Agreement,
Franchisee will reimburse Company for costs and expenses Company incurs,
including, without limitation, reasonable accounting, attorneys’, arbitrators’
and related fees.   20.6   Company and Franchisee have required that this
Agreement and all deeds, documents and notices relating to this Agreement be
drawn up in the English language, and any translation of any of the foregoing
into any other language will not be an official version thereof. In the event of
any conflict in interpretation between the English version of this Agreement or
any deed, document or notice relating to this Agreement and a translation
thereof, the English version will control.   20.7   Neither Company nor
Franchisee will be liable for loss or damage or deemed to be in breach of this
Agreement if its failure to perform its obligations results from:
(1) transportation shortages, inadequate supply or equipment, products,
supplies, labor, material or energy or the voluntary foregoing of the right to
acquire or use any of the foregoing in order to accommodate or comply with any
law, ruling, order, regulation,

27



--------------------------------------------------------------------------------



 



    requirement, or instruction of any government or any department or agency
thereof; (2) acts of God; or (3) fires, strikes, embargoes, war or riot. Any
delay resulting from any of said causes will extend performance accordingly or
excuse performance, in whole or in part, as may be reasonable, except that said
causes will not excuse payment of amounts owed to Company or designated
suppliers at the time of such occurrence or payment of Royalty amounts due on
gross sales of the STORE thereafter. In the event that such causes or
occurrences continue for a period of twelve (12) months or more, Company, at its
sole and exclusive option, may terminate this Agreement, effective upon delivery
of notice thereof to Franchisee.   20.8   Except with respect to (a) each
party’s obligation to indemnify the other in accordance with provisions herein
and (b) claims Company brings against Franchisee for its unauthorized use of the
Marks or Copyrighted Works or unauthorized use or disclosure of any Confidential
Information, Company and Franchisee hereby waive to the fullest extent permitted
by law, any right to or claim for any punitive or exemplary damages against the
other and agree that in the event of a dispute between them, each will be
limited to the recovery of equitable relief and to recovery of any actual
damages it sustains. Company and Franchisee irrevocably waive trial by jury in
any action, proceeding or counterclaim, whether at law or in equity, brought by
either of them.   20.9   Except for claims (a) bought by Company with regard to
Franchisee’s obligations to indemnify Company in accordance with provisions
herein, or (b) arising from Franchisee’s non-payment or underpayment of amounts
Franchisee owes Company pursuant to this Agreement, any and all claims arising
out of or relating to this Agreement or the relationship of Company and
Franchisee are barred unless a judicial proceeding, or a mediation or
arbitration proceeding in accordance with this Agreement, is commenced within
one (1) year from the date Company or Franchisee knew or, exercising reasonable
diligence should have known, of the facts giving rise to such claims, whichever
occurs first.   20.10   If any covenant herein which restricts competitive
activity is deemed unenforceable by virtue of its scope in terms of area,
business activity prohibited and/or length of time, but would be enforceable by
reducing any part or all thereof, Franchisee and Company (and its Affiliate)
agree that such covenant will be enforced to the fullest extent permissible
under the laws and public policies applied in the jurisdiction the law of which
is applicable to the validity of such covenant.   20.11   The rights of Company
and Franchisee hereunder are cumulative and no exercise or enforcement by either
party of any right or remedy hereunder will preclude the exercise or enforcement
by either party is entitled by law to enforce.

     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement in multiple originals on the day and year first above written.

                      KRISPY KREME DOUGHNUT CORPORATION   [FRANCHISEE]
 
                   
By:
          By:                      
 
  Name:           Name:                          
 
  Title:           Title:                          

28



--------------------------------------------------------------------------------



 



EXHIBIT A
LISTING OF OWNERSHIP INTERESTS AND MANAGING DIRECTOR

Ex. A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
ITEMS REQUIRED TO BE PURCHASED FROM COMPANY

Ex. B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
MARKS

Ex. C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
CONFIDENTIALITY AND NON-COMPETITION COVENANTS

Ex. D-1



--------------------------------------------------------------------------------



 



SCHEDULE A
BUSINESS TERMS

     
Company:
  Krispy Kreme Doughnut Corporation
 
   
Company’s Address:
  P.O. Box 83
 
   
 
  Winston-Salem, North Carolina 27102
 
   
Franchisee:
   
 
   
Franchisee Address:
   
 
   
STORE Address:
   
 
   
Currency:
  Dollar
 
   
Date of Agreement:
  _________, 20______
 
   
Advertising and
  Per year, not less than 3% of STORE’s Gross Sales
Promotion Contribution:
   
(Subsection 6.3)
   
 
   
Royalty:
  6% of Gross Sales
(Subsection 3.2)
   
 
   
Payment Day:
   
(Subsection 3.2)
   
 
   
Bank Account
   
(Subsection 12.1)
   
 
   
Governing Law:
  New York
(Subsection 20.4)
   
 
   
Guarantors:
   
 
   
In-Term Restraint Area:
  Anywhere in the world
(Subsection 9.2)
   
 
   
Initial Franchise Fee:
  $25,000
(Subsection 3.1)
   
 
   
Interest Rate:
  The lesser of (i) eighteen percent (18%) per
(Subsection 12.2)
  annum or (ii) the highest legal rate permitted by
 
  applicable law.

 



--------------------------------------------------------------------------------



 



     
Post-Term Restraint Area:
  A 40 kilometer radius of the Site or within 8
(Subsection 15.2)
  kilometers of any other Krispy Kreme Store in
 
  operation or under construction.
 
   
Post-Term Covenant not
  2 years
to Compete Restraint Period:
   
(Subsection 15.2)
   
 
   
Term:
  15 years commencing on the date STORE opens for
(Subsection 2.1)
  business.
 
   
Transfer Fee:
  $25,000 (increased from time to time to reflect
 
  increases in the Consumer Index)

2